On Motion for Rehearing
HUGHES, Justice.
 Appellant, calling attention to ap-pellee’s affidavit which states that he had examined the files of the District and “did not find, nor have I been shown, any Petition describing the above mentioned land by metes and bounds signed and executed by any former owners of the said land in the same manner provided by law for the conveyance of real estate” etc., contends that since such Petition could not be found and is unavailable, secondary evidence of its contents was admissible. It is our opinion that the above statement is insufficient to establish the loss or unavailability of a proper Petition under Art. 7880-75. Accepting the statement at full value it does not overcome the deficiencies of the Petition mentioned in our original opinion. Furthermore, such affidavit does not reflect the loss of the Board’s minutes. It affirms their existence; hence, parol evidence was inadmissible, to prove their contents.
The motion is overruled.
Motion overruled.